Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/301,128 filed on March 25, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, In general claims 7, 16 recite “wherein the hole conducting layer is between the light-emissive layer and the first electrode and the hole conducting layer is between the light-emissive layer and the second electrode”, which are not shown or marked in the applicant’s drawings, must be shown in the applicant’s drawings to clarify the claim (s) recitations or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 16 recite “wherein the hole conducting layer is between the light-emissive layer and the first electrode and the hole conducting layer is between the light-emissive layer and the second electrode” which are not explicitly depicted/identified in the applicant’s drawings, therefore, it creates ambiguity how the hole conducting layer (hole injecting layer or hole transporting layer) may be deposited between the light-emissive layer and the second electrode (i.e. cathode). None of the figures depicted the quoted claim languages. Therefore, it is recommended to show the quoted hole conducting layer between the light-emissive layer and the second electrode in the drawing(s) or clarify and/or amend/cancel the claim for reflecting the limitation (s) of claims 7, 16.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-6, 8-15, 17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. [10, 269, 874 B2] by Madigan. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar claim languages.
Regarding independent claim 1, Madigan recites an organic light-emitting diode device comprising:
a substrate (claim 1, line 3);
a confinement structure disposed on the substrate (claim 1, line 9);
a first electrode disposed on the substrate (claim 1, line 3) within the confinement structure (claim 1, line 9);
a second electrode disposed on the substrate (claim 1, line 5) within the confinement structure (claim 1, line 9);
a gap between the first electrode and the second electrode (claim 1, lines 6-7); and
a continuous layer of active OLED material disposed over the first and second electrodes within the confinement structure and spanning an area defined by the confinement structure, the continuous layer of active OLED material having a non-planar surface facing away from the substrate (claim 1, lines 12-17).

Regarding claim 2, Madigan recites, wherein the active OLED layer has a substantially uniform thickness (claim 2, lines 1-2).

Regarding claim 3, Madigan recites, wherein the active OLED layer has a thickness less than a thickness of the first electrode and less than a thickness of the second electrode (claim 4, lines 1-3).

Regarding claim 4, Madigan recites, wherein the first electrode is associated with a first sub-pixel (claim 1, lines 3-4) and the second electrode is associated with a second sub-pixel (claim 1, lines 7-8), and the active OLED material disposed over the first sub-pixel and the active OLED disposed over the second sub-pixel can emit light of the same color (claim 26, lines 5-6).

Regarding claim 5, Madigan recites, wherein the active OLED layer includes a light-emissive layer and a hole conducting layer (claim 5, lines 1-3).

Regarding claim 6, Madigan recites, wherein the hole conducting layer is a hole injecting layer or a hole transporting layer (claim 6, lines 1-3).

Regarding claim 8, Madigan recites, further comprising an isolation structure disposed in the gap (claim 8, lines 1-2, claim 11, lines 1-2, therefore, it’s an isolation structure).

Regarding claim 9, Madigan recites, further comprising a definition layer disposed on the substrate (claim 7, lines 1-2) over a portion of the first electrode and the second electrode (claim 9, lines 2-3), wherein the confinement structure is disposed over the definition layer (claim 10, lines 1-2).

Regarding claim 10, Madigan recites, wherein the first sub-pixel is a sub-pixel of a first pixel and the second sub-pixel is a sub-pixel of a second pixel (claim 26, lines 2-4).

Regarding independent claim 11, Madigan recites an organic light-emitting diode device comprising:
a substrate (claim 1, line 3);
a confinement structure disposed on the substrate (claim 1, line 9);
a plurality of sub-pixels (first sub-pixel, second sub-pixel) disposed within the confinement structure (claim 1, lines 4, 8);
a first electrode disposed on the substrate (claim 1, line 3) within the confinement structure (claim 1, lines 9-11) and associated with a first sub-pixel (claim 1, line 4) of the plurality of sub-pixels;
a second electrode disposed on the substrate (claim 1, line 5) within the confinement structure (claim 1, lines 9-11) and associated with a second sub-pixel (claim 1, lines 7-8) of the plurality of sub-pixels;
a gap between the first electrode and the second electrode (claim 1, lines 6-7); and
a continuous layer of active OLED material disposed over the first and second electrodes within the confinement structure and spanning an area defined by the confinement structure, the continuous layer of active OLED material having a non-planar surface facing away from the substrate (claim 1, lines 12-17).

Regarding claim 12, Madigan recites, wherein the plurality of sub-pixels can emit light of at least two different colors (claim 26, lines 2-4).

Regarding claim 13, Madigan recites, wherein the active OLED layer has a substantially uniform thickness (claim 2, lines 1-2).

Regarding claim 14, Madigan recites, wherein the active OLED layer has a thickness less than a thickness of the first electrode and less than a thickness of the second electrode (claim 4, lines 1-3).

Regarding claim 15, Madigan recites, wherein the active OLED layer includes a light-emissive layer and a hole conducting layer (claim 5, lines 1-3).

Regarding claim 17, Madigan recites, wherein the first sub-pixel is a sub-pixel of a first pixel and the second sub-pixel is a sub-pixel of a second pixel (claim 26, lines 2-4).

Regarding claim 18, Madigan recites, wherein a portion of the first electrode or the second electrode extends beyond the area defined by the confinement structure (claim 9, lines 1-3, claim 10, lines 1-2).

Regarding independent claim 19, Madigan recites an organic light-emitting diode device comprising:
a substrate;
a first electrode formed on the substrate;
a second electrode formed on the substrate with a gap between the first and second electrodes;
a definition layer over a portion of the first electrode and the second electrode;
a confinement structure formed on the substrate over the definition layer and defining an area at least partially encompassing the first electrode and the second electrode; and
a continuous layer of active OLED material disposed over the first and second electrodes within and spanning the defined area, the continuous layer of active OLED material having a non-planar surface facing away from the substrate.

Regarding claim 20, Madigan recites, wherein the active OLED layer includes a light-emissive layer and a hole conducting layer (claim 5, lines 1-3).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819